NUMBER 13-21-00319-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


CARRIE M. LEO,                                                              Appellant,

                                               v.

TYLER C. THOMAS AND
NICHOLAS STACEY D/B/A
FRAGILE PLANET WILDLIFE CENTER
FORMERLY KNOWN AS FRAGILE
PLANET WILDLIFE FOUNDATION,                                                 Appellees.


                   On appeal from the 444th District Court
                        of Cameron County, Texas.


                          MEMORANDUM OPINION
             Before Justices Benavides, Longoria, and Tijerina
                 Memorandum Opinion by Justice Tijerina

      On September 20, 2021, appellant Carrie M. Leo appealed the trial court’s default

judgment. By one issue, appellant contends that the trial court improperly determined that

she is not indigent. We dismiss this appeal as moot.
       The record shows that during the pendency of this appeal, on October 28, 2021,

the trial court signed a final judgment finding appellant indigent thereby granting the relief

she seeks in this appeal. Thus, appellant’s issue complaining of the trial court’s failure to

find her indigent has been remedied, and we conclude that this appeal is therefore moot.

See Flamingo Permian Oil & Gas, L.L.C. v. Star Expl., L.L.C., 569 S.W.3d 329, 331 (Tex.

App.—El Paso 2019, no pet.) (dismissing an appeal as moot when the three complained-

of appellate issues were remedied by the trial court’s issuance of a subsequent order

executed while the appeal was pending); State v. Garza, 774 S.W.2d 724, 727 (Tex.

App.—Corpus Christi–Edinburg 1989, pet. ref’d) (“It is axiomatic that a cause becomes

moot when the appellate court’s judgment cannot have any practical legal effect upon a

controversy.”).

       We dismiss the appeal as moot.

                                                                        JAIME TIJERINA
                                                                        Justice

Delivered and filed on the
10th day of November, 2021.




                                              2